NEWS RELEASE Exhibit 99.1 Vanguard Natural Resources Announces Pricing of Its Public Offering of 2.25 Million Common Units Houston, December 1, 2009 – Vanguard Natural Resources, LLC (NYSE: VNR) (“Vanguard” or “Company”) today announced the pricing of its public offering of 2,250,000 common units representing limited liability company interests in the Company at a price of $18.00 per unit. The underwriters have been granted a 30-day option to purchase up to an additional 337,500 common units from the Company at the public offering price less the underwriting discount. The offering is expected to settle and close on December 4, 2009, subject to customary closing conditions. The
